 

Exhibit 10.1

 

LOAN PORTFOLIO PURCHASE AGREEMENT

 

THIS LOAN PORTFOLIO PURCHASE AGREEMENT, dated as of May 28, 2015 (this
“Agreement”), is entered into by and between Madison Capital Funding LLC, a
Delaware limited liability company (“Buyer”), and OFS Capital WM, LLC, a
Delaware limited liability company (“Seller”).

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, a portfolio of loans (each, a “Loan” and collectively, the “Loans”)
described in the spreadsheet attached hereto as Exhibit A; and

 

WHEREAS, pending the Settlement Date for each Loan acquired hereunder, Buyer
will provide certain loan administration services with respect to such Loans
pursuant to a loan administration services agreement with Seller.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

1.          Purchase; Price. On the terms and conditions set forth herein, Buyer
agrees to purchase, and Seller agrees to sell, the Loans. Subject to the terms
and conditions set forth herein, Buyer shall pay the aggregate price (subject to
adjustment as provided below) set forth in the spreadsheet attached hereto as
Exhibit A (allocated to each Loan as specified therein) (the “Aggregate Purchase
Price”). The Aggregate Purchase Price will be paid on a Loan by Loan basis upon
the occurrence of the settlement date for each Loan (each, a “Settlement Date”)
and calculated as described below.

 

2.          LSTA Terms. The purchase contemplated hereunder is made subject to
the terms and conditions of The Loan Syndications and Trading Association, Inc.
(“LSTA”) Standard Terms and Conditions for Par/Near Par Trade Confirmations (the
“LSTA Standard Terms”) attached hereto as Exhibit B.

 

Please note that the purchase contemplated hereunder is based on the
conventions, including the pricing conventions, in the LSTA Standard Terms and
therefore the actual purchase price for each Loan will be calculated based upon
the purchase rate for each Loan set forth in Exhibit A and the outstanding
amounts of the relevant Loan at settlement. For this purpose, the date hereof
shall be deemed the “Trade Date”. On the Trade Date, this Agreement shall
automatically be deemed to be the “Confirmation” for the purchase of the Loans,
as such term is defined in the LSTA Standard Terms.

 

The rights purchased will include the Loans together with all rights of Seller
under any and all relevant credit agreements, notes and all other loan documents
related to the Loans and all claims and causes of action relating thereto (the
“Transferred Rights”).

 

 

 

 

3.          Form of Transfer. In each case, Buyer and Seller agree to use
reasonable efforts to effect each transfer of a Loan to Buyer as an outright
assignment. Seller covenants and agrees to take such actions as may be
reasonably necessary or desirable on its part to effect any such assignments in
accordance with the terms of the applicable credit documents in respect of the
Loans, including the seeking of any necessary consents. In the event (i) Buyer
determines that an assignment to Buyer is not permitted under the terms of the
credit documents in respect of any Loan (i.e., due to loan agreement
restrictions, failure to obtain required consents within a reasonable time
period, etc.) or (ii) an effective assignment agreement (including all necessary
consents) in respect of any Loan is not delivered to Buyer within 60 days of the
Trade Date, Buyer may, in its sole discretion, notify Seller of its election to
terminate the purchase of such Loan and the obligation of Buyer to purchase such
Loan shall, upon delivery of such notice, automatically terminate. For avoidance
of doubt and notwithstanding the LSTA Standard Terms, Buyer shall have no
obligation to enter into a participation agreement or other arrangement with
Seller in respect of such Loan. Upon the occurrence of such termination, the
Aggregate Purchase Price shall be adjusted to account for the removal of such
Loan from the portfolio.

 

4.          Representations and Warranties. Each of Seller and Buyer represent
and warrant to the other as of the Trade Date that: (i) it has full power and
authority to enter into this Agreement; and (ii) this Agreement has been duly
authorized, is valid and enforceable against it and is not in contravention of
any law, order or agreement by which it is bound.

 

In addition, Seller represents and warrants to Buyer that Seller is the sole
legal and beneficial owner of and has good title to each Loan and the related
Transferred Rights, free and clear of any mortgage, pledge, lien, security
interest, charge, hypothecation, or other encumbrance, security agreement,
security arrangement or adverse claim against title of any kind or agreement to
create or effect any of the foregoing (in each case to the extent created by
Seller), and each such Loan and the related Transferred Rights are not subject
to any prior sale, transfer, assignment or participation by Seller or any
agreement to assign, convey, transfer or participate, in whole or in part (in
each case, other than Permitted Liens).

 

“Permitted Liens” shall mean (i) liens in favor of the “Trustee” under and as
defined in the Loan and Security Agreement, dated as of September 28, 2010, by
and among MCF Capital Management LLC, as loan manager, Seller, as borrower, each
of the lenders from time to time party thereto, Wells Fargo Securities, LLC, as
administrative agent, and Wells Fargo Delaware Trust Company, N.A., as trustee,
and (ii) inchoate liens arising by operation of law.

 

5.          Assignment Fees. Notwithstanding Section 8 of the LSTA Standard
Terms, in respect of any Loan for which Buyer acts as administrative agent,
Buyer agrees to waive any and all Assignment Fees (as defined in the LSTA
Standard Terms).

 

2

 

 

6.          Confidentiality. Notwithstanding Section 21 of the LSTA Standard
Terms, this Agreement is provided on the condition that neither party, its
affiliates nor their representatives will disclose the existence or substance of
this Agreement without the prior written consent of the other party, except
disclosure may be made to those employees, officers and directors of such party
and its affiliates (and the internal and external legal and financial advisors
thereof), who have a need to know as a result of their being specifically
involved in the proposed transaction, and then only on the basis that such
matters will not be further disclosed by them. Nothing shall limit any
disclosure as may be required by law, in connection with any legal proceedings
relating to the proposed transaction, or in connection with any required notices
or consents with respect to the transfer of any Loan. Seller and its affiliates
may not refer to Buyer or any of its affiliates in any press release,
advertisement or other publication related to the transactions contemplated by
this agreement without Buyer’s prior written consent, it being understood and
agreed that Seller shall in no event be prohibited from disclosing this
Agreement or the details thereof (but not the information on Exhibit A) (a) in
any required filings with the Securities and Exchange Commission or as otherwise
required by law, (b) to the Seller’s board of directors, officers,
professionals, consultants or other service providers who have a need to know
such information, or (c) to the directors, officers, members or shareholders of
the Seller’s affiliates.

 

7.          Further Assurances. Each of Buyer and Seller agrees to (a) execute
and deliver, or cause to be executed and delivered, all such other and further
agreements, documents and instruments and (b) take or cause to be taken all such
other and further actions as the other party may reasonably request to
effectuate the intent and purposes, and carry out the terms, of this Agreement.

 

8.          Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

9.          Conflict. In the event of any conflict between this Agreement on the
one hand, and the LSTA Standard Terms on the other, this Agreement shall govern.

 

10.         Notices. All notices hereunder shall be delivered in writing, shall
be addressed to the physical address, electronic mail address, or facsimile
number specified by Seller or Buyer from time to time, and shall be effective
upon receipt.

 

11.         Impact on Loan Services Arrangements. Subject to Section 5 hereof,
nothing in this Agreement shall be deemed to affect any rights of Buyer in
respect of the administration of a Loan and the related Transferred Rights
pending the occurrence of the Settlement Date therefor.

 

12.         Execution in Counterparts; Severability; Integration. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts (including by facsimile or email transmission of a .pdf
copy), each of which when so executed shall be deemed to be an original and all
of which when taken together shall constitute one and the same agreement. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. This Agreement contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

 

3

 

 

13.         Parties Benefitted. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any right or obligation in or
under this Agreement may be transferred (whether by way of security or
otherwise) or delegated by either party without the prior written consent of the
other party. No person or entity shall be a third party beneficiary of this
Agreement.

 

[signature pages follow]

 

4

 

 

[ex10-1tpg5.jpg]

 



 

 

 

[ex10-1tpg6.jpg]

 



 

 

 

[ex10-1tpg7.jpg]

 



 

 

 

EXHIBIT A

 

Description of Loans and Purchase Price Spreadsheet

 

See attached

 

 

 

 



Issuer  Asset  Commitment   Price   % of Total  1  Accella Holdings LLC  Term
Loan  $3,314,505.00    98.0000000%   4.89% 2  Apex Companies, LLC.  Term Loan 
 3,666,087.22    98.4091324%   5.41% 3  Barcodes LLC  Term Loan   2,797,828.73  
 99.8484018%   4.13% 4  Behavioral Health Group  Term Loan A   4,474,582.17  
 99.6124429%   6.60% 5  Campus Televideo, Inc.  Term Loan   3,502,111.59  
 100.0000000%   5.16% 6  Captive Resources Midco LLC  Term Loan   4,803,963.07  
 100.0000000%   7.08% 7  Content Marketing, LLC  Term Loan   2,937,187.50  
 98.9400000%   4.33% 8  CSI Financial Services, LLC  Term Loan   2,880,585.49  
 100.0000000%   4.25% 9  Elements Behavioral Health, Inc.  Term Loan A 
 4,665,123.26    99.1793379%   6.88% 10  ICM Products Inc  Term Loan 
 2,041,347.38    98.4046804%   3.01% 11  Jameson LLC  Term Loan   1,422,638.03  
 100.0000000%   2.10% 12  JWC Environmental, LLC.  Term Loan   3,704,324.73  
 99.9880137%   5.46% 13  KODA Distribution Group, Inc.  Term Loan A 
 3,810,094.02    99.9179224%   5.62% 14  Media Source  Term Loan 
 2,257,557.15    97.4363014%   3.33% 15  Mold-Rite Plastics, LLC  Term Loan 
 3,837,403.48    99.8946347%   5.66% 16  OnePath Systems, LLC  Term Loan 
 2,185,954.21    100.0000000%   3.22% 17  Revspring Inc. (f/k/a Dantom Systems,
Inc.)  Term Loan   4,398,426.19    99.3025114%   6.49% 18  Townsend Acquisition
LLC  Term Loan   3,969,473.35    98.0000000%   5.85% 19  Vention Medical, Inc.
(f/k/a MedTech Group, Inc.)  Term Loan   4,563,560.35    99.6250000%   6.73% 20 
Young Innovations, Inc.  Term Loan A   2,573,930.77    97.7985160%   3.80%      
   $67,806,683.68    99.2662695%   100.00%



 

 

 

 

EXHIBIT B

 

Form of LSTA Standard Terms

 

See attached

 

 

 

  

[tex10-1tlogo.jpg]

 

Standard Terms and Conditions for Par/Near Par Trade Confirmations
(Published by The Loan Syndications and Trading Association, Inc.® as of April
24, 2014)

 

The following are the Standard Terms and Conditions for Par/Near Par Trade
Confirmations (“Standard Terms and Conditions”) published by the Loan
Syndications and Trading Association, Inc.® (the “LSTA”) as of April 24, 2014.
Capitalized terms used and not defined in these Standard Terms and Conditions
shall have the respective meanings ascribed thereto in the LSTA Par/Near Par
Trade Confirmation (the “Confirmation”) which incorporates these Standard Terms
and Conditions by reference. Annex I sets forth the capitalized terms defined in
these Standard Terms and Conditions or in the Confirmation and the respective
sections herein, if any, in which such capitalized terms are defined. As used
herein, the term “Transaction” means the transaction(s) contemplated by the
Confirmation.

 

1.Target Settlement/Settlement Date/Transfer of Debt: The transfer of the
Purchase Amount (as defined below) of the Debt (as defined below) specified in
the Confirmation shall be effected as soon as practicable on or after the Trade
Date. Any alternative agreement between Buyer and Seller as to a targeted date
of settlement shall be specified in the Confirmation. The date payment of the
Purchase Price (as defined below) occurs against such transfer is the
“Settlement Date” hereunder. Trades that do not settle on a timely basis are
subject to the provisions regarding compensation for delayed settlement in
accordance with the provisions of Section 6, “Compensation for Delayed
Settlement,” below.

 

Unless an alternative election is made in the “Form of Purchase” section of the
Confirmation, the form of purchase of the Purchase Amount of the Debt shall be
an assignment.

 

If Buyer and Seller are unable to effect settlement of the Transaction as
specified in the Confirmation, a valid and binding obligation to settle the
trade nevertheless continues to exist between Buyer and Seller. If a Transaction
that is to be settled by assignment cannot be settled on such basis, such
Transaction shall be settled as a participation; provided that if settlement by
participation cannot be effected, the Transaction shall be settled on the basis
of a mutually agreeable alternative structure or other arrangement that affords
Buyer and Seller the economic equivalent of the agreed-upon trade; provided,
further, that if “Assignment Only” is elected in the “Form of Purchase” section
of the Confirmation (an “Assignment Only Election”) and the Transaction cannot
be settled on such basis, Buyer and Seller shall not settle the Transaction as a
participation but shall instead settle on the basis of a mutually agreeable
alternative structure or other arrangement that affords Buyer and Seller the
economic equivalent of the agreed-upon trade.

 

2.Purchase Amount/Type of Debt: The amount(s) and type(s) of debt specified in
the “Purchase Amount/Type of Debt” section of the Confirmation shall be the
“Purchase Amount” and “Debt”, respectively, hereunder. Unless otherwise
specified in the Confirmation, any Debt identified as (a) term loan indebtedness
is fully funded Debt with no further funding obligations, and (b) revolving
credit or letter of credit facilities may be subject to further funding and the
Purchase Amount includes both funded principal and unfunded commitments
(including commitments to participate in letters of credit). If a commitment is
indicated, Buyer is assuming all unfunded commitments relating to the Purchase
Amount of the Debt unless otherwise specified in the Confirmation. Unless
otherwise specified in the Confirmation, Buyer is assuming the obligation to
purchase (or to cause a designee to purchase) the Debt as such Debt may be
reorganized, restructured, converted or otherwise modified.

 

LSTA EFFECTIVE APRIL 24, 2014 Copyright © LSTA 2014.  All rights reserved. 

 

 

 

 

3.Permanent Reductions: The economic benefit of permanent commitment reductions
and permanent repayments of principal (collectively, “Permanent Reductions”)
shall be allocated as provided in Section 4, “Purchase Price Calculation,”
below.

 

4.Purchase Price Calculation: Except as otherwise set forth in the next
succeeding paragraph of this Section 4 with regard to a Multi-Currency
Commitment (as defined below), Buyer shall pay Seller a purchase price (the
“Purchase Price”) (or, if such calculations produce a negative number, Seller
shall pay Buyer a Purchase Price) for the Purchase Amount of the Debt on the
Settlement Date equal to (a) the Purchase Rate multiplied by the funded
principal amount of such Purchase Amount as of the Settlement Date minus (b)
(100% minus the Purchase Rate) multiplied by the unfunded commitments (if any),
which shall include the face amount of any issued but undrawn letter of credit,
assumed by Buyer as of the Settlement Date minus (c) (100% minus the Purchase
Rate) multiplied by any Permanent Reductions on or after the Trade Date minus
(d) any Non-Recurring Fees (as defined below) received by Seller on or before
the Settlement Date. The Purchase Price shall be further adjusted by delayed
compensation (if any), payable in accordance with Section 6, “Compensation for
Delayed Settlement,” below, and Assignment Fees or Consent to Transfer Fees
(each as defined below) payable in accordance with Section 8, “Assignment Fees
and Consent to Transfer Fees,” below.

 

With respect to a Multi-Currency Commitment, Buyer shall pay Seller a Purchase
Price (or, if such calculations produce a negative number, Seller shall pay
Buyer a Purchase Price) for the Purchase Amount of the revolving or delayed draw
commitment portion, as the case may be, of the Debt on the Settlement Date equal
to (a) 100% multiplied by the funded principal amount of such revolving or
delayed draw loans as of the Settlement Date in the applicable currency of the
funded portion of the revolving or delayed draw loans minus (b) (100% minus the
Purchase Rate) multiplied by the Purchase Amount as of the Settlement Date in
the Master Currency (as defined below) minus (c) (100% minus the Purchase Rate)
multiplied by any Permanent Reductions on or after the Trade Date minus (d) any
Non-Recurring Fees received by Seller on or before the Settlement Date. For
purposes of the calculation referred to in clause (b) above, the applicable
foreign exchange rate shall be the spot rate effective on a Business Day (as
defined below) that is no earlier than three (3) Business Days prior to the
Settlement Date, as agreed upon by the parties. The Purchase Price shall be
further adjusted by delayed compensation (if any), payable in accordance with
Section 6, “Compensation for Delayed Settlement,” below, and Assignment Fees or
Consent to Transfer Fees payable in accordance with Section 8, “Assignment Fees
and Consent to Transfer Fees,” below. Except for the foregoing specific
computations, all other computations shall otherwise be made in the relevant
currency in accordance with the calculations set forth in the immediately
preceding paragraph of this Section 4.

 

As used herein:

 

“Multi-Currency Commitment” means a commitment that is, as of the Settlement
Date, subject to one or more borrowings in one or more currencies other than the
Master Currency.

 

“Master Currency” means the currency in which the Facility is principally
denominated.

 

5.Interest Payments and Fees: Interest and accruing ordinary course fees (such
as commitment, facility and letter of credit fees) payable in connection with
the Debt pursuant to the Credit Agreement from and after the Trade Date are
referred to herein as “Interest and Accruing Fees;” provided that Interest and
Accruing Fees shall not include any paid-in-kind interest, fees or other amounts
paid or payable in connection with the Debt pursuant to the Credit Documents (as
defined below) (such amounts, including any paid-in-kind interest, fees or other
amounts paid or payable in kind in connection with the Debt pursuant to the
Adequate Protection Order (as defined below), “PIK Interest”). Amendment,
consent, waiver and other similar non-ordinary course fees that are paid in
connection with the Debt pursuant to the Credit Agreement (as amended,
supplemented, restructured or otherwise modified) from and after the Trade Date,
and any other amounts paid in connection with the Debt pursuant to the Credit
Agreement (as amended, supplemented, restructured or otherwise modified) from
and after the Trade Date not constituting Interest and Accruing Fees or PIK
Interest are referred to herein as “Non-Recurring Fees.”

 

2

 

 

All Interest and Accruing Fees are calculated at the contractual rates as in
effect at the relevant time(s) under the Credit Agreement. Any upfront fee shall
be paid by the party and on the date specified in the Confirmation.

 

Unless otherwise specified in the “Trade Specific Other Terms of Trade” section
of the Confirmation, all Non-Recurring Fees and unreimbursed fee or expense
claims related to the Debt under or in connection with the Credit Documents, the
Adequate Protection Order or the transactions related thereto or contemplated
thereby shall be for the account of Buyer. Unless otherwise specified in the
“Trade Specific Other Terms of Trade” section of the Confirmation, all PIK
Interest shall be allocated on a “trades flat” basis as follows, regardless of
how Interest and Accruing Fees are allocated: (a) PIK Interest that is
capitalized or accreted prior to the Trade Date shall be included in the
principal portion of the Purchase Amount and shall be subject to the application
of Section 4, “Purchase Price Calculation,” above; (b) PIK Interest that is
capitalized or accreted on or after the Trade Date shall be for the account of
Buyer for no additional consideration; and (c) PIK Interest that has accrued but
not yet capitalized or accreted as of the Settlement Date shall be for the
account of Buyer upon capitalization or accretion for no additional
consideration.

 

Unless otherwise specified in the “Trade Specific Other Terms of Trade” section
of the Confirmation, “Settled Without Accrued Interest” shall apply. Subject to
the application of Section 6, “Compensation for Delayed Settlement,” below, all
Interest and Accruing Fees accrued but unpaid before the Settlement Date shall
be for the account of Seller. Buyer shall pay to Seller any such Interest and
Accruing Fees promptly upon any receipt thereof by Buyer; so long as such
amounts are received by Buyer (a) on or before the due date thereof or the
expiration of any applicable grace period, each as specified in the Credit
Agreement as in effect on the Trade Date (or, if no such grace period exists,
the expiration of thirty (30) days from such due date), and (b) before a default
by any obligor(s) in connection with any other payment obligations of such
obligor(s) under the Credit Agreement. Otherwise, such Interest and Accruing
Fees (if and when paid, whether to Seller or Buyer) and any other accrued
amounts due from and after the Settlement Date shall be for the account of
Buyer, and Seller shall not be entitled to any part thereof.

 

If “Paid on Settlement Date” is specified in the “Trade Specific Other Terms of
Trade” section of the Confirmation, subject to the application of Section 6,
“Compensation for Delayed Settlement,” below, all Interest and Accruing Fees
paid by the obligor(s) to but excluding the Settlement Date shall be for the
account of Seller and an amount equal to the accrued but unpaid amount of
Interest and Accruing Fees to but excluding the Settlement Date (the “Paid On
Settlement Date Amount”) shall be paid by Buyer to Seller on the Settlement
Date. If the obligor(s) thereafter pay(s) the Paid On Settlement Date Amount to
Buyer, Buyer shall be entitled to keep such amount. If, however, the Paid On
Settlement Date Amount is paid to Seller by the obligor(s), Seller shall
promptly pay such amount to Buyer. If the obligor(s) fail(s) to pay the Paid On
Settlement Date Amount, Seller shall not be required to reimburse Buyer for such
amount. Notwithstanding the definition of Interest and Accruing Fees set forth
above, for the purposes of calculating the Paid on Settlement Date Amount, the
reference to “Trade Date” within such definition shall be deemed to be a
reference to the date on which the interest period (or portion thereof)
commences under the Credit Agreement in which the Trade Date falls and for which
the obligor(s) has (have) not paid to Seller the accrued interest.

 

Partial payments of interest shall be applied in the inverse order of payment
dates unless otherwise specified in the Credit Agreement.

 

3

 

 

Any party that has received funds to which the other party is entitled under
this Section 5 shall pay over such funds to the other party (a) on the
Settlement Date, if such funds were received on or prior to the Settlement Date,
by way of a credit to the other party in the Purchase Price calculations, or (b)
on or before the date that is two (2) Business Days after receipt, if such funds
were received after the Settlement Date.

 

As used herein, “Business Day” means any day that is not a Saturday, a Sunday or
any other day on which the Federal Reserve Bank of New York is closed.1 In
addition, solely for purposes of determining the Commencement Date (as defined
below), Business Day excludes any day on which the New York Stock Exchange is
closed.2 For purposes of determining the LIBO Rate (as defined below), Business
Day means any day on which dealings in U.S. dollar deposits are conducted by and
between banks in the London interbank market.

 

6.Compensation for Delayed Settlement: If settlement occurs on a Delayed
Settlement Date, then for each day during the Delay Period:

 

(a) Buyer shall pay Seller (or if Seller is required to pay Buyer the Purchase
Price, Seller shall pay Buyer) on the Delayed Settlement Date an amount equal to
interest that would accrue for each day during the Delay Period at the Average
LIBO Rate (as defined below) on an amount equal to the Purchase Price calculated
as of the Commencement Date according to the applicable method described in
Section 4, “Purchase Price Calculation,” above (but without adjustment for
delayed compensation payable hereunder or any Assignment Fees or Consent to
Transfer Fees) substituting the phrase “Commencement Date” for the phrase
“Settlement Date” appearing therein (and utilizing the loan and commitment
amounts outstanding on the Commencement Date); provided that if the Purchase
Price so calculated as of the Delayed Settlement Date (but without adjustment
for delayed compensation payable hereunder or any Assignment Fees or Consent to
Transfer Fees (the “Gross Purchase Price”), and which calculation may result in
a payment obligation for the party other than the party obligated under the
calculation made as of the Commencement Date) has increased or decreased more
than 25% from the Purchase Price so calculated as of the Commencement Date, then
such payment or payments (as applicable) shall be calculated based on the Gross
Purchase Price so calculated on each day during the Delay Period.

 

(b) If the Debt is a Performing Loan, then a credit to the Purchase Price shall
be given by Seller to Buyer on the Delayed Settlement Date (free of any
withholding, setoff, recoupment or deduction of any kind except as required by
law and regardless of whether paid or otherwise credited to Seller) in an amount
equal to Interest and Accruing Fees and, if applicable, Adequate Protection
Payments accrued with respect to the Purchase Amount of the Debt and allocable
to the Delay Period. If the obligor(s) fail(s) to pay on or prior to the
scheduled due date thereof (taking into account any applicable grace period) in
accordance with the Credit Agreement or the Adequate Protection Order (in each
case as in effect on the Delayed Settlement Date), any Interest and Accruing
Fees or Adequate Protection Payments that were credited to Buyer on the Delayed
Settlement Date pursuant to this Section 6, then Buyer shall, upon demand by
Seller, pay Seller an amount equal to the portion of such Interest and Accruing
Fees or Adequate Protection Payments that were not paid to Seller, plus interest
that would accrue for each day on such amounts at the Federal Funds Rate (as
defined below) in effect for such date of demand.

 

As used herein:

 

 



1 The Holiday Schedule for the Federal Reserve Bank of New York may be found at
www.newyorkfed.org/aboutthefed/holiday_schedule.html.

2 The Holiday Schedule for the New York Stock Exchange may be found at

www.nyse.com/Frameset.html?displayPage=/about/1022963613686.html.

 

4

 

 

“Adequate Protection Order” means any order of the relevant bankruptcy court
authorizing or ordering any obligor(s) to make adequate protection payments to
the lenders.

 

“Adequate Protection Payments” means, with respect to the Debt, amounts (other
than PIK Interest) authorized and/or ordered to be paid as adequate protection
for Interest and Accruing Fees on the loans and obligations owed under the
Credit Agreement under an Adequate Protection Order.

 

“Average LIBO Rate” means, for the Delay Period (i) the sum of all the
individual LIBO Rates for each day in the period from (and including) the date
two (2) Business Days before the Commencement Date and to (but excluding) the
date that is two (2) Business Days before the Delayed Settlement Date (ii)
divided by the total number of days in such period.3

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.

 

“Commencement Date” means (a) for Early Day Trades, the date fourteen (14)
Business Days after the Trigger Date and (b) for all other trades, the date
seven (7) Business Days after the Trade Date.

 

“Credit Linked Deposits” means a deposit made by a lender into a designated
account pursuant to the Credit Agreement in connection with the unutilized
portion of such lender’s commitment to the Borrower under the Credit Agreement.

 

“Delay Period” means the period from (and including) the Commencement Date to
(but excluding) the Delayed Settlement Date.

 

“Delayed Settlement Date” means the date following the Commencement Date on
which settlement actually occurs.

 

“Early Day Trade” means a trade for which the Trade Date is a date on or before
the sixth (6th) Business Day following the Trigger Date for such trade.

 

“Federal Funds Rate” means, for any date, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates set by the Federal Reserve
Bank of New York on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day in The Wall Street Journal (Eastern Edition), or,
if such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the parties from three federal funds
brokers of recognized standing selected by the parties. For a day that is not a
Business Day, the Federal Funds Rate shall be the rate applicable to federal
funds transactions on the immediately preceding day for which such rate is
reported.

 

“LIBO Rate” means, for any day, the 1-month London Interbank Offered Rate for
deposits in the applicable currency as set by the British Bankers Association
(or the successor thereto if the British Bankers Association is no longer making
a London Interbank Offered Rate available) (“BBA”) and published by the BBA at
approximately 11:00 a.m. London time on such day. For any day that is not a
Business Day, the LIBO Rate for such day shall be the rate published by the BBA
on the immediately preceding Business Day.

 

 



3 When calculating the Average LIBO Rate, parties may find it helpful to visit
www.averagelibor.com (the “Website”). On the terms described therein, the
Website permits users to enter the start date and the end date for any period
and obtain the Average LIBO Rate for such period. Please see the relevant LSTA
Market Advisory for more information about the Website.

 

5

 

 

“Performing Loan” means any Debt (including, without limitation, Credit Linked
Deposits) with respect to which either (i) Interest and Accruing Fees are being
paid as of the Commencement Date on the terms specified in the Credit Agreement
as in effect on the Trade Date or (ii) if the Borrower is a debtor under the
Bankruptcy Code, Adequate Protection Payments are being paid as of the
Commencement Date.

 

“Trigger Date” for a trade is the date of initial funding under the Credit
Agreement that governs the Debt, unless there is no funding of any facilities
under the Credit Agreement at or about the time it becomes effective, in which
case the “Trigger Date” is the date the Credit Agreement is executed and
delivered.

 

7.Breakfunding: No breakfunding compensation shall be paid for settlement of a
Transaction on a day other than an interest payment date in respect of the Debt
unless otherwise specified in the Confirmation.

 

8.Assignment Fees and Consent to Transfer Fees: Unless otherwise specified in
the Confirmation, (a) any recordation, processing or similar fee payable to the
administrative agent or otherwise under the Credit Agreement in connection with
an assignment (“Assignment Fees”) shall be split equally between Buyer and
Seller and shall be paid in such amount as specified in the Credit Agreement and
(b) any transfer fee payable to the grantor in connection with the transfer of a
participation (“Consent To Transfer Fees”) shall be paid by Seller in such
amount as specified in the applicable participation agreement (or if not so
specified, in a reasonable amount requested by the grantor).

 

9.Costs and Expenses: Each of Buyer and Seller shall bear its respective costs
and expenses in connection with the Transaction. Seller shall be responsible for
all costs, fees and expenses in respect of the Debt that are chargeable to
lenders under the terms of the Credit Documents and that are attributable to any
period prior to but excluding the Settlement Date. Buyer shall be responsible
for all costs, fees and expenses in respect of the Debt that are chargeable to
lenders under the terms of the Credit Documents and that are attributable to any
period from and after the Settlement Date.

 

10.Transfer Documentation: In the case of an assignment, the parties shall
execute an assignment (or similar) agreement in the form stipulated in the
Credit Agreement (if so stipulated) or, in the absence of same, a reasonably
acceptable assignment agreement containing customary provisions for the purchase
and sale of par/near par loan assets. In the case of a participation, unless
otherwise specified in the Confirmation, the parties shall execute a
participation agreement substantially similar to the LSTA form of Participation
Agreement for Par/Near Par Trades most recently published by the LSTA and in
existence on the Trade Date. Any such referenced assignment agreement or
participation agreement is hereinafter referred to as the “Transfer
Documentation.” Unless otherwise specified in the Confirmation, the Transfer
Documentation shall be prepared, and any required consents shall be obtained, by
Seller. Seller shall use reasonable efforts to send to Buyer the Confirmation no
later than one (1) Business Day after the Trade Date. Buyer shall use reasonable
efforts to send to Seller the executed Confirmation (or any requested changes
thereto) no later than one (1) Business Day after Buyer’s receipt of the
Confirmation from Seller. Seller shall use reasonable efforts to furnish to
Buyer drafts of the applicable Transfer Documentation within three (3) Business
Days after the Trade Date and, in the case of an assignment, the parties shall
endeavor to execute and deliver to the administrative agent an assignment
agreement within three (3) Business Days after the Trade Date.

 

6

 

 

As specified in this paragraph, Buyer and Seller shall use reasonable efforts to
comply with the following timeline:

 

By:  T + 1 → By:  T + 2 → By: T + 3 → By: T + 3 Sender delivers Confirmation to
Counterparty Counterparty returns executed Confirmation (or requested changes
thereto) to Sender Sender delivers draft Transfer Documentation to Counterparty
In case of assignment, parties shall deliver executed assignment to Agent

 

11.Credit Documents; Confidentiality Agreement: If (a) “Yes” is specified in the
Confirmation with respect to Credit Documents, (b) Buyer is not a lender on the
Trade Date and (c) Buyer has requested such documents on or prior to the Trade
Date, then Seller shall use commercially reasonable efforts to furnish Buyer, or
provide access to Buyer, as promptly as practicable on or after the Trade Date,
a true and complete copy of the Credit Agreement (including exhibits and
schedules thereto) and all intercreditor agreements, subordination agreements,
waivers and amendments executed in connection therewith, in each case as
currently in effect, and any other Credit Documents reasonably requested by
Buyer. If required by the Credit Agreement and/or requested by Seller, prior to
Buyer’s receipt of any such Credit Documents, Buyer shall execute and deliver to
Seller a confidentiality agreement in the form stipulated in the Credit
Agreement or, in the absence of same, a mutually acceptable confidentiality
agreement containing customary terms.

 

The effectiveness of the trade is not subject to receipt by Buyer of Credit
Documents prior to the Trade Date. Seller may provide to Buyer the requested
Credit Documents at any time on or prior to the execution and delivery of the
Transfer Documentation.

 

“Credit Documents” means the Credit Agreement and all guarantees, security
agreements, mortgages, deeds of trust, letters of credit, reimbursement
agreements, waivers, amendments, modifications, supplements, forbearances,
intercreditor agreements, subordination agreements and all other agreements,
documents or instruments executed and delivered in connection therewith.

 

12.Participations: If the Transaction is settled as a participation: (a) unless
otherwise specified in the “Trade Specific Other Terms of Trade” section of the
Confirmation, subject to the terms of the Credit Agreement, Seller shall grant
or refrain from granting voting rights to Buyer on and after the Settlement
Date, and if voting rights are granted, Seller shall vote or refrain from voting
pursuant to and to the extent provided under the terms of a participation
agreement substantially similar to the LSTA Form of Participation Agreement for
Par/Near Par Trades most recently published by the LSTA and in existence on the
Trade Date, and (b) unless the parties agree otherwise at the time of trade,
Seller may require Buyer to post with Seller collateral for any unfunded portion
of a revolving loan/commitment in which Buyer participates (and “Yes” shall be
specified in the “Collateral Annex Applicable” section of the Confirmation and
opposite “Collateral Annex Applicable” in the Transaction Summary of such
participation agreement), and (c) subject to the terms of the Credit Agreement,
upon the request of either Seller or Buyer, each party shall use commercially
reasonable efforts and take such actions as are necessary, as soon as reasonably
practicable, to cause Buyer or any actual or prospective transferee or
subparticipant mutually acceptable to Seller and Buyer with respect to all or
any portion of the participated Debt to become a lender of record under the
Credit Agreement with respect thereto, all pursuant to and to the extent
provided under the terms of a participation agreement substantially similar to
the LSTA Form of Participation Agreement for Par/Near Par Trades most recently
published by the LSTA and in existence on the Trade Date (and “Yes” shall be
specified opposite “Elevation” in the Transaction Summary of such participation
agreement).

 

7

 

 

13.Syndicate Information: Unless otherwise specified in the Confirmation, Buyer
represents to Seller that (a) Buyer is sophisticated, understands the nature and
importance of Syndicate Information (as defined in the Confidential Information
Supplement to the LSTA Code of Conduct, as amended, supplemented or otherwise
modified from time to time) and the manner in which such information can be
obtained and has requested such information from Seller in connection with the
Transaction, if it so desired such information and (b) where it has not
requested Syndicate Information in connection with such Transaction it has
otherwise obtained such information as it has deemed appropriate under the
circumstances to make an informed decision regarding the Transaction without
reliance on Seller. If Buyer has requested Seller to provide Syndicate
Information, and Seller has agreed to provide such information to Buyer, unless
otherwise agreed, Seller represents to Buyer that Seller has used reasonable
efforts to maintain Syndicate Information and that it has disclosed to Buyer all
material Syndicate Information retained by it as of the Trade Date. Unless
otherwise specified, Buyer acknowledges to Seller that (i) such Syndicate
Information has been disclosed to it, (ii) the Syndicate Information so
disclosed may not be complete because Seller may not have retained all such
information and (iii) Buyer has taken all steps it deems necessary under the
circumstances to assure that it has the information it deems appropriate to make
an informed decision regarding the Transaction. Subject to the foregoing, if
Buyer has requested Seller to provide Syndicate Information, and Seller has
agreed to provide such information to Buyer, Seller shall use commercially
reasonable efforts to provide to Buyer (if Buyer is not already a lender as of
the Trade Date) notice with respect to all amendments and waivers of the Credit
Documents arising between the Trade Date and the Settlement Date (but Seller
need not solicit a vote from Buyer with respect to any such amendment or
waiver). Buyer agrees to keep all Syndicate Information disclosed to it
confidential in accordance with the terms of the confidentiality provisions of
the Credit Agreement. Buyer acknowledges that Syndicate Information may include
material non-public information concerning any obligors(s), or the securities of
the obligor(s), that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with applicable law, including federal and state
securities laws.

 

14.Principal/Agency Status: Each of Buyer and Seller shall indicate in the
Confirmation whether it is acting as a principal or an agent in the Transaction.
If applicable, each of Buyer and Seller shall identify in the Confirmation (or
in separate Confirmations) the specific funds that are counterparties and the
appropriate allocations in respect thereof. A Buyer or Seller that holds itself
out in the Confirmation as a “principal” is directly liable for the completion
of the Transaction. A principal may, however, specify in the Confirmation that
it is acting as a riskless principal if it has on or prior to the Trade Date
agreed with the other party that its obligation to complete the Transaction is
subject to successful completion of the purchase from or sale to a third party
of the Debt specified in the Confirmation (“Riskless Principal”).

 

A Buyer or Seller that holds itself out to a counterparty in the Confirmation as
an “agent” acts on behalf of one or more principals to the Transaction. A Buyer
or Seller that holds itself out as an agent in the Confirmation and discloses
the identity of such principal(s) in the Confirmation (a) is not liable to such
counterparty for the successful completion of the Transaction (unless the
parties otherwise agree), and (b) except as expressly provided herein, shall
have no liability or obligation to such counterparty in connection with the
Transaction. A Buyer or Seller that holds itself out as an agent and does not
disclose the identity of such principal(s) in the Confirmation will be liable to
the counterparty as agent for an undisclosed principal to the extent provided
under applicable New York law. A Buyer or Seller that indicates in the
Confirmation its status as an agent represents to the counterparty that it is
authorized to bind its principal(s) to the terms of the Transaction.

 

8

 

 

15.Nonreliance: Each of Buyer and Seller represents and warrants to the other
that (a) it is a sophisticated buyer or seller (as the case may be) with respect
to the Transaction, (b) it has, or has access to, such information as it deems
appropriate under the circumstances concerning, among other things, the
obligor(s)’s business and financial condition to make an informed decision
regarding the transfer of the Debt, and (c) it has independently and without
reliance on the other party, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into the Transaction,
except that Buyer and Seller have each relied upon the express representations,
warranties, covenants, agreements and indemnities made by the other in the
Confirmation. Each of Buyer and Seller acknowledges that the other has not given
it any investment advice or opinion on whether the Transaction is prudent.
Except as otherwise provided in the Confirmation and these Standard Terms and
Conditions (including with respect to Syndicate Information), Buyer has not
relied, and will not rely, on Seller to furnish or make available any documents
or other information regarding the credit, affairs, financial condition, or
business of the obligor(s), or any other matter concerning the obligor(s). Each
of Buyer and Seller acknowledges that (i) the other party currently may have,
and later may come into possession of, information regarding the Debt or the
obligor(s) that is not known to it and that may be material to a decision to
enter into the Transaction (“Excluded Information”), (ii) it has determined to
enter into the Transaction notwithstanding its lack of knowledge of the Excluded
Information, and (iii) the other party shall have no liability to it, and it
hereby to the extent permitted by law waives and releases any claims it may have
against the other party, with respect to the nondisclosure of the Excluded
Information; provided that the Excluded Information shall not and does not
affect the truth or accuracy of the representations or warranties of such party
in the Confirmation or these Standard Terms and Conditions.

 

16.Buy-in/Sell-out: If, in the case (i) of an Assignment Only Election, (ii)
where an election of “Assignment” is made in the “Form of Purchase” section of
the Confirmation or (iii) where no election is made in the “Form of Purchase”
section of the Confirmation, where the transfer and eligibility provisions of
the Credit Agreement permit an assignment of the Purchase Amount of the Debt to
Buyer, Buyer and Seller are unable to effect settlement on or prior to the BISO
Trigger Date (as defined below) due to the failure of either Buyer or Seller to
perform its Settlement Delivery Obligations (as defined below) on or before the
BISO Trigger Date, then the performing party may send to the nonperforming
party, at any time thereafter, a written notice (a “BISO Notice”) advising of
the performing party’s intent to terminate its obligations under the
Confirmation and to effect a cover transaction in respect of the specified Debt,
unless within five (5) Business Days following delivery of such BISO Notice (the
“Cure Period”), the nonperforming party has performed its Settlement Delivery
Obligations or, if the nonperforming party is Seller, the nonperforming party
has performed its Upstream BISO Obligations (as defined below). Such cover
transaction is a “buy in” if Buyer purchases the specified Debt from a
counterparty other than the original Seller, and is a “sell out” if Seller sells
the specified Debt to a counterparty other than the original Buyer. Such BISO
Notice shall be substantially in the form most recently published by the LSTA
and in existence on the Trade Date4, and the nonperforming party receiving such
BISO Notice shall promptly acknowledge receipt of same; provided that any
failure by the nonperforming party to acknowledge the receipt of the BISO Notice
sent in accordance with the provisions of Section 19, “Notices,” below shall in
no way diminish the effectiveness thereof. If the nonperforming party does not
perform its Settlement Delivery Obligations or, if the nonperforming party is
Seller, its Upstream BISO Obligations prior to the expiration of the Cure
Period, (i) except for the rights and obligations under this Section 16,
Section 17, “Buy-in Damages,” below and Section 18, “Sell-out Damages,” below,
and subject to the following paragraph, the obligations of the parties under the
Confirmation shall be terminated; (ii) the performing party shall use reasonable
commercial efforts to identify a third-party substitute counterparty and to
agree to trade terms for the cover transaction with such counterparty; (iii) if
such a substitute counterparty is identified and such trade terms are agreed
upon, the performing party shall effect the cover transaction with such
substitute counterparty, the trade date of the cover transaction (the “Close-Out
Trade Date”) being the date of execution by the parties thereto of the trade
confirmation for such cover transaction, which transaction shall not be
conditioned upon the cover price thereunder not being disputed by the
nonperforming party hereunder (the “Close-Out Confirmation”). Notice of the
cover price shall be sent to the nonperforming party within one (1) Business Day
following the Close-Out Trade Date. If the nonperforming party disputes the
reasonableness of the cover price, it shall send written notice to the
performing party of such dispute no later than the second Business Day after
receipt of notice of such cover price. Such price dispute shall be submitted to
binding arbitration pursuant to, and shall be governed in all respects by, the
“Rules Governing Arbitration between Loan Traders with regard to Cover Price for
Trades that Do Not Settle by BISO Trigger Date” (the “Arbitration Rules”) in
existence on the Trade Date. Such written submission notice (the “Arbitration
Notice”) shall be substantially in the form most recently published by the LSTA
and in existence on the Trade Date. With respect to any arbitration conducted
pursuant to the Arbitration Rules, Buyer and Seller waive any right to a hearing
and acknowledge that the arbitrators shall not be required to take an oath.

 

 



4 Note that the form of BISO Notice, if sent by Seller, shall include a
representation that Seller holds the specified Debt as of the date of delivery
of such BISO Notice.

 

9

 

 

Notwithstanding the foregoing, if the performing party fails to identify such a
substitute counterparty or agree upon such cover transaction trade terms within
ten (10) Business Days following the expiration of the Cure Period, then the
performing party will promptly notify the nonperforming party in writing of such
failure and (i) subject to (iii) below, the obligations of the parties under the
Transaction shall remain in full force and effect, (ii) subject to (iii) below
and if the Transaction under (i) cannot be settled on such basis, both parties
will in good faith consider other alternatives to settle or resolve the failed
trade by mutual consent and (iii) the performing party may not send any further
BISO Notices or effect any further cover transaction in connection with the
Transaction without the nonperforming party’s consent.

 

As used herein:

 

“BISO Trigger Date” means (a) for Early Day Trades, the date that is fifteen
(15) Business Days after the later of the Trade Date and the Trigger Date and
(b) for all other trades, the date that is fifteen (15) Business Days after the
Trade Date.

 

“Settlement Delivery Obligations” means the obligation of Seller and Buyer, as
applicable, (i) to execute and deliver to the other party the Confirmation and
(ii) to execute and deliver to the other party (and for the party charged with
obtaining required consents, to the administrative agent) for purposes of
settling the Transaction its signature to the assignment agreement described in
Section 10, “Transfer Documentation,” above.

 

For the avoidance of doubt:

 

(1) except for the provisions of this subsection (1) itself, the provisions of
this Section 16 will not apply if, prior to the Close-Out Trade Date, the
parties otherwise have settled the Transaction on the basis of a mutually
agreeable alternative structure or other arrangement that affords Buyer and
Seller the economic equivalent of the agreed-upon trade;

 

(2) the provisions of this Section 16 will not apply to a Transaction with
respect to which either (A) ”Participation” is elected in the “Form of Purchase”
section of the Confirmation or (B) on or before the BISO Trigger Date (x) either
party has given written notice to the other party that it has reasonably
determined pursuant to the transfer and eligibility provisions of the Credit
Agreement that, or (y) the parties have mutually agreed that, the Transaction
cannot settle by assignment but must settle by participation;

 

(3) the failure to obtain necessary third-party consents or acknowledgements to
or other approvals for settlement of any assignment required pursuant to the
transfer and eligibility provisions of the Credit Agreement shall not constitute
a failure by Seller or Buyer to perform its Settlement Delivery Obligations;

 

(4) the party failing to perform its Settlement Delivery Obligations in the time
and manner described above is the “nonperforming party”;

 

10

 

 

(5) the party performing its Settlement Delivery Obligations in the time and
manner described above is the “performing party”;

 

(6) the performing party may exercise, but shall be under no obligation to
exercise, its rights under this Section 16, and in so exercising such rights the
performing party need not establish that it acted in good faith or engaged in
commercially reasonable conduct prior to its performing its Settlement Delivery
Obligations in the time and manner described above and the exercise of rights by
the performing party under this Section 16 shall not be subject to any defense
of the nonperforming party’s having acted in good faith or having engaged in
commercially reasonable conduct provided the performing party has performed its
Settlement Delivery Obligations in the time and manner described above;

 

(7) if neither party performs its Settlement Delivery Obligations in the time
and manner described above then there is no “performing party”;

 

(8) no exercise of rights under this Section 16 shall preclude, before
consummation of a cover transaction under this Section 16 and payment of
applicable damages under Section 17, “Buy-in Damages,” below or Section 18,
“Sell-out Damages,” below as applicable or other settlement on the basis of a
mutually agreeable alternative structure or other arrangement, the exercise of
any other right or remedy provided by law;

 

(9) notwithstanding subsection (3) above, Seller shall not be deemed to be a
performing party hereunder and its Settlement Delivery Obligations shall not be
satisfied unless Seller also holds the specified Debt as of the date of its
delivery of the BISO Notice;

 

(10) if the party charged with preparing or otherwise producing the assignment
agreement described in Section 10, “Transfer Documentation,” above has not done
so on or before the date that is two (2) Business Days prior to the BISO Trigger
Date, and after such date but on or before the BISO Trigger Date the other party
has sent written notice to such nondelivering party certifying that it is ready,
willing and able to execute and deliver its signature to such assignment
agreement to the nondelivering party for purposes of settling the Transaction,
then the certifying party shall be (i) deemed to be a performing party hereunder
and to have satisfied its Settlement Delivery Obligations by the BISO Trigger
Date and (ii) entitled to exercise but not obligated to exercise its rights as a
performing party under this Section 16; and

 

(11) if (i) Buyer is the performing party, (ii) as of the date of Seller’s
receipt from Buyer of the BISO Notice Seller does not hold the specified Debt
and (iii) prior to the expiration of the Cure Period Seller (A) delivers to
Buyer a fully executed copy of the trade confirmation or trade confirmation(s)
(with the purchase price and purchase rate thereunder redacted) which Seller has
entered into to purchase not less than the principal amount of the specified
Debt on terms containing the provisions set forth in this Section 16 through
Section 21, “Confidentiality of Terms of Transaction,” below, and with a trade
date or trade dates not later than the date that is five (5) Business Days after
the Trade Date (individually and collectively, the “Upstream Confirmation”) and
(B) certifies in writing to Buyer simultaneously with such delivery that (a) to
the extent of the Purchase Amount of the Debt, the Upstream Confirmation has not
been delivered previously and will not be delivered subsequently to satisfy
obligations under another trade confirmation analogous to Upstream BISO
Obligations hereunder, (b) Seller has performed or will perform by the time
required under the Upstream Confirmation as the performing party thereunder all
obligations under the Upstream Confirmation analogous to its Settlement Delivery
Obligations hereunder, (c) if the counterparty(ies) under the Upstream
Confirmation has (have) not performed or shall have not performed by the time(s)
required under the Upstream Confirmation as a performing party thereunder all
obligations thereunder analogous to Settlement Delivery Obligations hereunder,
Seller has delivered or will deliver to such counterparty(ies) prior to the
expiration of the Cure Period, in each case as the performing party thereunder,
a notice analogous to the BISO Notice hereunder in order to commence against
such counterparty(ies) the exercise of its rights as a performing party
analogous to those rights under this Section 16, (d) Seller will use reasonable
commercial efforts to commence the buy-in(s) promptly upon the failure of such
counterparty(ies) under the Upstream Confirmation to perform obligations
analogous to Settlement Delivery Obligations or Upstream BISO Obligations
hereunder prior to the expiration of the period thereunder analogous to the Cure
Period hereunder and (e) upon Buyer’s timely request, Seller will provide
further written certification or other evidence that it has performed the
foregoing actions and fully enforced its rights analogous to those contained in
this Section 16 as a performing party under the Upstream Confirmation (such
delivery and certification, “Upstream BISO Obligations”), then subject to
subsection (8) above, Buyer shall not be entitled to exercise any further rights
as a performing party against Seller under this Section 16 without Seller’s
consent.

 

11

 

 

17.Buy-in Damages: Seller shall pay to Buyer on the settlement date (as
determined in accordance with the Close-Out Confirmation) of the buy-in cover
transaction (a) if the buy-in cover price exceeds the original Purchase Price
for the specified Debt, the amount of such excess5, plus (b) any delayed
compensation payable in accordance with Section 6, “Compensation for Delayed
Settlement,” above with respect to the Purchase Price for each day from (and
including) the Commencement Date for the failed trade to (but excluding) the
date that is the earlier of (i) the actual settlement of the buy-in cover
transaction or (ii) seven (7) Business Days following the Close-Out Trade Date.
If the foregoing calculations produce a negative number, Buyer shall pay the net
payment to Seller.

 

18.Sell-out Damages: Buyer shall pay to Seller on the settlement date (as
determined in accordance with the Close-Out Confirmation) of the sell-out cover
transaction (a) if the sell-out cover price is less than the original Purchase
Price for the specified Debt, the amount of such shortfall6, plus (b) any
delayed compensation payable in accordance with Section 6, “Compensation for
Delayed Settlement,” above with respect to the Purchase Price for each day from
(and including) the Commencement Date for the failed trade to (but excluding)
the date that is the earlier of (i) the actual settlement of the sell-out cover
transaction or (ii) seven (7) Business Days following the Close-Out Trade Date.
If the foregoing calculations produce a negative number, Seller shall pay the
net payment to Buyer.

 

19.ERISA Representations: Seller represents to Buyer that at least one of the
following is true: (i) no interest in the Purchase Amount of the Debt is being
sold by or on behalf of one or more “employee benefit plans” (as defined in
ERISA) that is subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code or any entity whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan,” (collectively,
“Benefit Plans”), (ii) the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds), and PTE 96-23 (a class exemption
for certain transactions determined by in-house asset managers) is applicable
with respect to the sale of the Purchase Amount of the Debt, or (iii) the
Purchase Amount of the Debt is being sold by the Seller from a fund managed by a
Qualified Professional Asset Manager within the meaning of Part V of PTE 84-14,
such Manager made the investment decision on behalf of the Seller to sell the
Purchase Amount of the Debt to the Buyer as contemplated by this Agreement, and
the sale of the Purchase Amount of the Debt hereunder satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and to the best
knowledge of the individual making the investment decision to transfer the
Purchase Amount of the Debt on behalf of the Seller, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied.

 

 



5 If the original Purchase Price for the specified Debt exceeds the buy-in cover
price, then Buyer shall pay to Seller the amount of such excess.

6 If the original Purchase Price for the specified Debt is less than the
sell-out cover price, then Seller shall pay to Buyer the amount of such
shortfall.

 

 

12

 

 

Buyer represents to Seller that at least one of the following is true: (i) no
interest in the Purchase Amount of the Debt is being acquired by or on behalf of
an entity that is, or at any time while the Purchase Amount of the Debt is held
thereby will be, one or more Benefit Plans, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds),
and PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers) is applicable with respect to the purchase and holding of the
Purchase Amount of the Debt and the exercise of Buyer’s rights thereunder, or
(iii) the funds being used by Buyer to purchase the Purchase Amount of the Debt
are from a fund managed by a Qualified Professional Asset Manager within the
meaning of Part V of PTE 84-14, such Manager made the investment decision on
behalf of the Buyer to purchase the Purchase Amount of the Debt from the Seller
as contemplated by this Agreement, and the purchase of the Purchase Amount of
the Debt hereunder satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14, and to the best knowledge of the individual making the
investment decision to purchase the Purchase Amount of the Debt on behalf of the
Buyer, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied.
In addition, if the Transaction is settled as a participation, Buyer further
represents to Seller that less than 25%, in the aggregate (computed in
accordance with Department of Labor Regulation 2510.3-101(f) as modified by
Section 3(42) of ERISA), is being acquired by or on behalf of, or at any time
while the participation is held hereunder will be held by, Benefit Plans.

 

As used herein:

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.

 

20.Notices: Except for any Arbitration Notice, which shall be in writing and
sent by the nonperforming party to both the performing party (at the address and
facsimile number specified on the face or in the “Trade Specific Other Terms of
Trade” section of the Confirmation or at such other address and facsimile number
as the nonperforming party and the performing party shall agree) and the LSTA
(at the address and facsimile number specified on the face of the Arbitration
Notice or at such other address and facsimile number as the nonperforming party
and the LSTA shall agree) (a) by hand or by certified mail and (b) by telecopier
and shall be effective on such receipt thereof, all communications between
Seller and Buyer in respect of, or notices, requests, directions, consents or
other information sent under, the Confirmation (including without limitation all
notices other than the Arbitration Notice sent under Section 16,
“Buy-in/Sell-out,” above) shall be in writing, hand delivered or sent by
overnight courier, electronic transmission or telecopier, addressed to the
relevant party at its address, electronic mail or facsimile number specified on
the face or in the “Trade Specific Other Terms of Trade” section of the
Confirmation or at such other address, electronic mail or facsimile number as
Seller or Buyer (as applicable) may subsequently request in writing. All such
communications and notices shall be effective upon receipt.

 

13

 

 

21.Confidentiality of Terms of Transaction: Both parties shall maintain the
confidentiality of the terms of the Transaction unless otherwise required by law
or regulatory authority, or other legal process, except that the parties may
disclose the terms of the Transaction to their respective affiliates, and the
directors, officers, employees, agents, advisors, counsel and auditors of such
parties and such parties’ affiliates and in connection with the enforcement of
the parties’ rights and obligations hereunder. Buyer shall be permitted to make
any necessary disclosures to prospective purchasers from Buyer regarding the
terms of the Transaction (other than the Purchase Rate or Purchase Price),
provided that such purchasers shall be subject to substantially the same
confidentiality restrictions. To the extent the Confirmation constitutes an
Upstream Confirmation, Buyer shall be permitted to make any necessary
disclosures described in Section 16, “Buy-in/Sell-out,” above to prospective
purchasers of all or part of the specified Debt from Buyer regarding the terms
of the Transaction (other than the Purchase Rate or Purchase Price), provided
that such purchasers shall be subject to substantially the same confidentiality
restrictions.

 

22.Binding Effect: By execution of a Confirmation incorporating by reference the
Standard Terms and Conditions, each of Buyer and Seller agrees to be legally
bound to any other transaction between them (whether entered into before, on or
after the Trade Date) with respect to the assignment, purchase, sale and/or
participation of commercial and/or bank par/near par loans, or any interest
therein, upon reaching agreement to the terms thereof (whether by telephone,
exchange of electronic messages or otherwise, directly or through their
respective agents, and whether the subject of a confirmation), subject to all
the other terms and conditions set forth in any confirmation relating to such
transaction, or otherwise agreed. Each of Buyer and Seller further agrees that
any such transaction shall be governed by and construed in accordance with the
laws of the State of New York, without regard to any conflicts of law provisions
that would require the application of the laws of any other jurisdiction.
Neither party will assert as a defense to liability under such agreement the
lack of a writing signed by it that would otherwise be required to satisfy any
statute of frauds, including §1-206 of the New York Uniform Commercial Code, or
any comparable statute (collectively, the “Statute of Frauds”). Nothing herein
shall be deemed a waiver of any claim or defense other than the Statute of
Frauds that either party may have regarding such agreement.

 

Each of Buyer and Seller shall record on the trade date of each transaction
between the parties and retain in its files a written or electronically recorded
trade ticket or similar internal record containing or reflecting evidence of
agreement to such transaction, including (a) the date of the agreement, (b) a
description of the type of debt including obligor(s) and purchase amount, (c)
the identity of the other party to the transaction, and (d) the purchase price
or purchase rate.

 

23.Governing Law; Confirmation Controls: The Confirmation and the Standard Terms
and Conditions shall be governed by and construed in accordance with the laws of
the State of New York (without regard to any conflicts of law provision thereof
that would require the application of the laws of any other jurisdiction). In
case of any conflict between the terms of the Confirmation and these Standard
Terms and Conditions, the Confirmation shall govern and control.

 

24.Execution by Electronic Transmission: It is understood by the parties that
the custom in the loan trading market is to execute and deliver any
confirmations, confidentiality agreements, Transfer Documentation and other
transaction documents by telecopy, telefax, e-mail attachment or other means of
electronic transmission. The parties agree that all telecopied, telefaxed,
e-mailed or electronically transmitted confirmations, confidentiality
agreements, Transfer Documentation and other transaction documents, including
the Confirmation, and signatures thereto, shall be duplicate originals.

 

25.Electronic Records and Signatures: It is agreed by the parties that,
notwithstanding the use herein or in the Confirmation of the words “writing,”
“execution,” “signed,” “signature,” or other words of similar import, the
parties intend that the use of electronic signatures and the keeping of records
in electronic form be granted the same legal effect, validity or enforceability
as a signature affixed by hand or the use of a paper-based record keeping system
(as the case may be) to the extent and as provided for in any applicable law
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.7

 



 



7 To help ensure effectiveness of this provision, parties should manually or
electronically sign the initial confirmation between them and retain a hard copy
in their records.

 

14

 

 

26.Taxes: (1) With respect to the payment of any funds or other property
pursuant to the Transaction, whether from Seller to Buyer or from Buyer to
Seller, the party required to make such payment (the “Remitting Party”) may
withhold therefrom any amount required by law or pursuant to FATCA to be
withheld, and any amount so withheld shall be treated for all purposes of the
Confirmation as having been paid to the recipient of the payment from which the
amount was withheld (the “Receiving Party”).

 

(2) Notwithstanding anything to the contrary herein, if the Remitting Party is
required to remit amounts received in respect of interests in the Debt or Credit
Documents (including Proceeds), the Remitting Party shall (subject to the
Remitting Party’s right to withhold pursuant to paragraph (1) of this Section)
remit to the Receiving Party the amount that the Remitting Party would have
received in respect of such interests in the Debt or Credit Documents in the
absence of any FATCA withholding that has occurred prior to such remittance,
except to the extent that (i) such FATCA withholding was imposed as a result of
the Receiving Party’s failure to comply with any of its obligations under
paragraph (4) of this Section, (ii) FATCA withholding would have been imposed on
the Receiving Party had the Receiving Party held such interests in the Debt or
Credit Documents directly or (iii) FATCA withholding was imposed solely as a
result of the Receiving Party’s status under FATCA.

 

(3) The Receiving Party shall furnish to the Remitting Party such forms,
certifications, statements and other documents as the Remitting Party may
reasonably request to evidence the Receiving Party’s exemption from the
withholding of any tax imposed by the United States of America or any other
jurisdiction, whether domestic or foreign, or to enable the Remitting Party to
comply with any applicable laws or regulations relating thereto, and the
Remitting Party may refrain from remitting such payment until such forms,
certifications, statements and other documents have been so furnished.

 

(4) Without limiting the generality of the foregoing, if a payment pursuant to
the Transaction or a payment under any interests in the Debt or Credit Documents
would be subject to withholding imposed by FATCA if the Receiving Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code of
1986, as amended (the “Code”), as applicable, or any applicable
intergovernmental agreement or regulation), or on account of any of the
Receiving Party’s “recalcitrant account holders” within the meaning of Section
1471(d)(6) of the Code, the Receiving Party shall deliver to the Remitting
Party, at such time or times reasonably requested by the Remitting Party, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Remitting Party as may be necessary for the Remitting Party to
comply with its obligations under FATCA and to determine that the Receiving
Party has complied with the Receiving Party’s obligations under FATCA or to
determine the amount required to be deducted and withheld from such payment.
Each party agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the other party in writing of its legal
inability to do so.

 

As used herein, “FATCA” means Sections 1471 through 1474 of the Code (or any
amended or successor version), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreements entered into
in connection with the implementation of such Sections of the Code and any
applicable fiscal or regulatory legislation, rules or practices adopted pursuant
to any such intergovernmental agreements.

  

15

 

 

Annex I
 

Capitalized Term   Defined In       Adequate Protection Order   Section 6      
Adequate Protection Payments   Section 6       Arbitration Notice   Section 16  
    Arbitration Rules   Section 16       Assignment Fees   Section 8      
Assignment Only Election   Section 1       Average LIBO Rate   Section 6      
Bankruptcy Code   Section 6       BBA   Section 6       Benefit Plans   Section
19       BISO Trigger Date   Section 16       BISO Notice   Section 16      
Business Day   Section 5       Buyer   Confirmation       Close-Out Confirmation
  Section 16       Close-Out Trade Date   Section 16       Code   Section 26    
  Commencement Date   Section 6       Confirmation   Preamble       Consent to
Transfer Fees   Section 8       Credit Agreement   Confirmation       Credit
Documents   Section 11       Credit Linked Deposits   Section 6       Cure
Period   Section 16       Debt   Section 2       Delayed Settlement Date  
Section 6

 

16

 

 

Delay Period   Section 6       Early Day Trade   Section 6       ERISA   Section
19       Excluded Information   Section 15       Federal Funds Rate   Section 6
      Facility   Confirmation       FATCA   Section 26       Gross Purchase
Price   Section 6       Interest and Accruing Fees   Section 5       LIBO Rate  
Section 6       LSTA   Preamble       Master Currency   Section 4      
Multi-Currency Commitment   Section 4       Non-Recurring Fees   Section 5      
Paid on Settlement Date Amount   Section 5       Performing Loan   Section 6    
  Permanent Reductions   Section 3       PIK Interest   Section 5       Purchase
Amount   Section 2       Purchase Price   Section 4       Purchase Rate  
Confirmation       Receiving Party   Section 26       Remitting Party   Section
26       Riskless Principal   Section 14       Seller   Confirmation      
Settlement Date   Section 1       Settlement Delivery Obligations   Section 16  
    Standard Terms and Conditions   Preamble

 

17

 

 

Statute of Frauds   Section 22       Trade Date   Confirmation       Transaction
  Preamble       Transfer Documentation   Section 10       Trigger Date  
Section 6       Upstream Confirmation   Section 16       Upstream BISO
Obligations   Section 16

 

18

 